EXHIBIT 10.6

ADMINISTRATIVE AGENCY AGREEMENT

THIS ADMINISTRATIVE AGENCY AGREEMENT is entered into as of the 20th day of
November, 2006, among FARM CREDIT SERVICES OF AMERICA, FLCA (“Farm Credit”),
COBANK, ACB (“CoBank”) and ABE FAIRMONT, LLC, Fairmont, Nebraska, a Delaware
limited liability company (“Borrower”).

RECITALS

A. Farm Credit intends to extend financing to Borrower, which financing will
consist of a Master Loan Agreement (“MLA”), a Construction and Term Loan
Supplement in the amount of $6,500,000.00 (“Term Loan”) and a Construction and
Revolving Term Loan Supplement in the amount of $4,000,000.00 (“Term Revolver”).
The MLA, Term Loan and Term Revolver are hereinafter referred to as the “Loan
Documents.”

B. Farm Credit has agreed to sell a participation interest in the Loan Documents
on the closing of the loans contemplated therein to CoBank (a participation
interest up to and including 100%).

C. In recognition of its participation interest and its experience in the types
of loans contemplated herein, CoBank has agreed to undertake the initial
drafting of the Loan Documents and related security documentation (“Security
Documents”) and has agreed to undertake the obligations as administrative agent
for these loans.

D. Farm Credit desires to enter into this agreement in order to appoint CoBank
as administrative agent for the Loan Documents and Security Documents.
Hereafter, unless otherwise indicated, “Loan Documents” shall also mean the
Security Documents.

NOW, THEREFORE, in consideration of the foregoing and for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged by
each party, the parties hereto agree as follows:

1. Appointment, Powers and Immunities of Administrative Agent. Farm Credit
hereby appoints and authorizes CoBank to act as its agent under the Loan
Documents and under the Security Documents (in such capacity the “Administrative
Agent”) with such powers as are specifically delegated to such Administrative
Agent by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto. Farm Credit also agrees that as part of CoBank’s
duties as Administrative Agent, CoBank shall, on Farm Credit’s behalf, perform
the loan servicing duties of the “Lead” as such duties are described in the
Participation Agreement dated January 12, 1996, between Farm Credit (formerly
Farm Credit Services of the Midlands, FLCA) and CoBank, ACB, as amended or
replaced from time to time (the “Participation Agreement”). The Administrative
Agent shall have no duties or responsibilities except those expressly set forth
in this Agreement, the Loan Documents, and the Participation Agreement, and
shall not by reason of this Agreement be a trustee or fiduciary for Farm Credit;
provided, however, the Administrative Agent shall administer its duties and
responsibilities in accordance with its customary practices and procedures with
respect to similar loans for its own account. The Administrative Agent shall not
be responsible to Farm Credit for any recitals, statements, representations or
warranties made by Borrower or any officer or official of Borrower or any other
person contained in this Agreement or any other Loan Document, or in any
certificate or other document or instrument referred to or provided for in, or
received by Farm Credit or the Administrative Agent under, this Agreement or any
other Loan Document, or for the value, legality, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or the Loan
Documents or any other document or instrument referred to or provided for herein
or therein, or for any failure by Borrower to perform any of its obligations
hereunder or thereunder. The Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible, except as to money or securities
received by it or its authorized agents, for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. Neither
the Administrative Agent nor any of its respective directors, officers,
employees or agents shall be liable or responsible for any action taken or
omitted to be taken by it or them hereunder or under the Loan Documents or
Security Documents or in connection herewith or therewith, except for its
material breach of contract or for its or their own gross negligence or willful
misconduct. Borrower shall pay any fee agreed to by Borrower and the
Administrative Agent with respect to the Administrative Agent’s services
hereunder. Borrower acknowledges the appointment of the Administrative Agent and
agrees to be bound by the terms of this Agreement.

2. Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon any certification, notice or other communication (including any
thereof by telephone, telex, facsimile, telegram or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper person or persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by the Administrative Agent.

3. Defaults. The Administrative Agent shall not be deemed to have knowledge of
the occurrence of a Potential Default or Event of Default, as those terms are
defined in the MLA, unless the Administrative Agent has received notice from
Farm Credit or Borrower specifying such Potential Default or Event of Default
and stating that such notice is a “Notice of Default.” In the event that the
Administrative Agent receives such a Notice of Default from Borrower, the
Administrative Agent shall give prompt notice thereof to Farm Credit. The
Administrative Agent shall take such action with respect to such Potential
Default or Event of Default which is continuing as determined by the parties
under the Participation Agreement. The Administrative Agent shall not be
required to take any action which it determines to be contrary to Law.

4. Indemnification of Administrative Agent. Farm Credit agrees to indemnify the
Administrative Agent (to the extent not reimbursed under the applicable
provisions of the Loan Documents), for its pro rata participation share of any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever (including reasonable attorneys’ fees) which may be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of Loan Documents, or any other documents contemplated by or
referred to therein, or the transactions contemplated hereby or thereby
(including, without limitation, the costs and expenses which Borrower is
obligated to pay under the MLA) or under the applicable provisions of any of the
Loan Documents or the Security Documents or the enforcement of any of the terms
hereof or thereof or of any such other documents or instruments; provided that
Farm Credit shall not be liable for any of the foregoing to the extent they
arise from material breach of this Agreement or from the gross negligence or
willful misconduct of the Administrative Agent or its directors, officers,
employees or agents.

5. Non-Reliance on Administrative Agent. Farm Credit agrees that it has,
independently and without reliance on the Administrative Agent, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis of Borrower and the decision to enter into this Agreement and either
originate the loans and/or purchase a participation in the Loan Documents and
that it will, independently and without reliance upon the Administrative Agent,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own analysis and decisions in taking or not taking
action under this Agreement or the Loan Documents. The Administrative Agent
shall be required to keep itself informed as to the performance or observance by
Borrower of the Loan Documents or any other document referred to or provided for
herein or therein and to inspect the properties or books of Borrower. The
Administrative Agent shall have the duty and responsibility to provide Farm
Credit with any credit or other information concerning the affairs, financial
condition or business of Borrower which may come into the possession of the
Administrative Agent. The Administrative Agent shall not be required to file
this Agreement, the Loan Documents or any document or instrument referred to
herein or therein, for record or give notice of this Agreement or any other Loan
Document or any document or instrument referred to herein or therein, to anyone.
Farm Credit acknowledges and agrees that the Administrative Agent only has the
duties and responsibilities explicitly set forth herein and in the Loan
Documents and Security Documents.

6. Failure of Administrative Agent to Act. Except for action expressly required
of the Administrative Agent hereunder, the Administrative Agent shall in all
cases be fully justified in failing or refusing to act hereunder unless it shall
have received further assurances (which may include cash collateral) of the
indemnification obligations of Farm Credit under Section 4 above in respect of
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.

7. Resignation or Removal of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent, as provided below, the
Administrative Agent may resign at any time by giving written notice thereof to
Farm Credit and Borrower. Upon any such resignation or removal, Farm Credit
shall have the right to appoint a successor Administrative Agent which must be
located in the United States of America. If no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of Farm
Credit, appoint a successor Administrative Agent which must be located in the
United States of America. Farm Credit or the retiring Administrative Agent, as
the case may be, shall upon the appointment of a successor Administrative Agent
promptly so notify Borrower. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder, except for any liability arising from gross
negligence, willful misconduct or material breach of this Agreement. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Agreement shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

8. Amendments Concerning Agency Function. The Administrative Agent shall not be
bound by any waiver, amendment, supplement or modification of this Agreement or
the Loan Documents or Security Documents which affects its duties hereunder or
thereunder unless it shall have given its prior consent thereto.

9. Liability of Administrative Agent. Except as otherwise provided in the Loan
Documents, the Security Documents and herein, the Administrative Agent shall not
have any liabilities or responsibilities to Borrower on account of the failure
of Farm Credit to perform its obligations hereunder or to Farm Credit on account
of the failure of Borrower to perform their respective obligations hereunder or
under the Loan Documents or Security Documents.

10. Transfer of Agency Function. Without the consent of Borrower, the
Administrative Agent may at any time or from time to time transfer its functions
as Administrative Agent hereunder to any of its offices located in the United
States of America, provided that the Administrative Agent shall promptly notify
Borrower.

11. Non-Receipt of Funds by Administrative Agent.

A. Unless Administrative Agent shall have received notice from Farm Credit prior
to the date on which Farm Credit is to provide funds to Administrative Agent for
an Advance to be made by Farm Credit that Farm Credit will not make available to
Administrative Agent such funds, Administrative Agent may assume that Farm
Credit has made such funds available to Administrative Agent on the date of such
Advance in accordance with the terms of this Agreement and Administrative Agent
in its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, make available to Borrower on such date a corresponding amount. If
and to the extent Farm Credit shall not have made such funds available to
Administrative Agent, Farm Credit agrees to repay Administrative Agent forthwith
on demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to Borrower until the date such
amount is repaid to Administrative Agent, at the customary rate set by
Administrative Agent for the correction of errors among banks for three
(3) Banking Days and thereafter at the “Base Rate” (as that term is used and
defined in the Loan Documents). If Farm Credit shall repay to Administrative
Agent such corresponding amount, such amount so repaid shall constitute Farm
Credit’s Advance for purposes of this Agreement, the Loan Documents and/or
Security Documents. If Farm Credit does not pay such corresponding amount
forthwith upon Administrative Agent’s demand therefore, Administrative Agent
shall promptly notify Borrower, and Borrower shall immediately pay such
corresponding amount to Administrative Agent with the interest thereon, for each
day from the date such amount is made available to Borrower until the date such
amount is repaid to Administrative Agent, at the rate of interest applicable at
the time to such proposed Advance.

B. Unless Administrative Agent shall have received notice from Borrower prior to
the date on which any payment is due hereunder that Borrower will not make such
payment in full, Administrative Agent may assume that Borrower has made such
payment in full to Administrative Agent on such date and Administrative Agent in
its sole discretion may, but shall not be obligated to, in reliance upon such
assumption, cause to be distributed to Farm Credit on such due date an amount
equal to the amount then due Farm Credit. If and to the extent Borrower shall
not have so made such payment in full to Administrative Agent, Farm Credit shall
repay to Administrative Agent forthwith on demand such amount distributed to
Farm Credit together with interest thereon, for each day from the date such
amount is distributed to Farm Credit until the date Farm Credit repays such
amount to Administrative Agent at the customary rate set by Administrative Agent
for the correction of errors among banks for three (3) Banking Days and
thereafter at the Base Rate.

12. Amendments, Etc. No amendment, modification, termination, or waiver of any
provision of this Agreement or the Loan Documents or Security Documents to which
Borrower is a party, shall in any event be effective to modify or change the
duties or rights of the Administrative Agent unless the same shall be in writing
and signed by the Banks and the Administrative Agent and have the consent and
signature of the Borrower.

13. Notices. All notices or communications hereunder shall be in writing and
shall be deemed duly given upon delivery if personally delivered or sent by
telegram or facsimile transmission, or three (3) days after mailing if sent by
express, certified or registered mail, to the parties at the following addresses
(or such other address for a party as shall be specified by like notice):

Farm Credit Services of America, FCLA P.O. Box 2409
Omaha, Nebraska 68103-2409

Attention: Kathy Frahm Telephone: (402) 348-3669 Facsimile: (402) 661-3669

CoBank, ACB

11422 Miracle Hills Drive, Suite 300 Omaha, Nebraska 68 154-4404

Attention: Tom Houser
Telephone: (402) 492-2013
Facsimile: (402) 492-2001

ABE Fairmont, LLC 137 North 8th Street Geneva, Nebraska 68361

Attention: Don Gales
Telephone: (402) 759-3776
Facsimile: (402) 759-3774

14. Attorney’s Fees. The prevailing party in any action or other proceeding to
enforce its rights under this Agreement, shall be entitled to its costs of suit,
and reasonable attorneys’ fees, in addition to all other recovery or relief to
which it may be entitled.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado.

16. Counterparts. This Agreement may be executed in any number of counterparts
and by different parties to this Agreement in separate counterparts, each of
which, when so executed, shall be deemed to be an original and all of which
taken together shall constitute one and the same Agreement.

IN WITNESS WHEREOF, the parties hereto have caused the execution of this
Agreement as of the date first above written.

FARM CREDIT SERVICES OF AMERICA, FLCA

By: /s/ Shane Fralen
Title: Vice President

ABE FAIRMONT, LLC


By ADVANCED BIOENERGY, LLC, its sole member

By: /s/ Donald Gales
Title: President

CoBANK, ACB

     
By:
  /s/ Janice P. Haines
 
   
Title:
  Assistant Corporate Secretary
 
   
 
   

